Citation Nr: 0329683	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-21 290	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from February 1972 to November 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In May 2003, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter relates to the evidence and 
information necessary to substantiate a claim for service 
connection.  The RO has not provided the veteran with 
appropriate notice of the evidence and information required 
to substantiate the rating claim on appeal.  

The Board also notes that the most recent VA outpatient 
evidence of record is dated in 2001, and, moreover, that the 
veteran has not been provided a VA examination of his 
service-connected asthma since February 1999.  Thus, remand 
is warranted in order to obtain additional treatment records 
and to schedule the veteran for a current examination to 
determine the current degree of severity of his asthma.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  In any case, 
the RO should ensure that any pertinent 
VA outpatient records for the period 
since October 2001 are associated with 
the claims file.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the severity of his asthma.  The claims 
file must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All pulmonary function tests 
required for rating purposes must be 
performed.  The examiner should also 
discuss the frequency of required 
physician care, the frequency and 
duration of exacerbations, and the 
medications used for control to include 
how frequently, if at all, the veteran 
requires the use of systemic (oral or 
parenteral) corticosteroids or 
immunosuppressive medications for his 
asthma.  The examiner should comment on 
the degree to which the veteran's ability 
to engage in gainful employment would be 
impaired by his service-connected asthma.  
The rationale for all opinions expressed 
should be provided.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(CONTINUED ON NEXT PAGE)


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


